Citation Nr: 1540290	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected internal derangement with osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1969, including service in the Republic of Vietnam from July 1967 to July 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2013, the Veteran testified before the undersigned at a hearing held at the Waco RO.  A transcript (Tr.) of the proceeding is of record.  

In December 2013 and December 2014, the Board remanded the issue for additional evidentiary development.  It has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded this issue in order to obtain an addendum medical opinion regarding the etiology of the Veteran's right knee disorder.  
An April 2015 addendum medical opinion was provided by the examiner who performed the April 2014 VA examination; however, the responses he provided are largely verbatim of the opinion that he gave in April 2014.  As was discussed at length in the Board's December 2014 remand, this opinion was inadequate in part due to a) its reliance on unspecified medical literature and generalities, and b) the failure to consider the Veteran's competent lay statements regarding having right knee pain in service.  As these inadequacies have not been addressed, as instructed in the prior remand, the issue must again be remanded in order to obtain a new 
VA medical examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also submitted correspondence in July 2015 in which he references receiving treatment from his family doctor at the VA hospital, Dr. G., who also provided him with a positive secondary nexus opinion regarding his right knee.  These treatment records have not been obtained, and the Veteran should again be requested to provide authorization for VA to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any private medical records that he identifies in connection with his right knee, to specifically include any records from t treating physician, Dr. G (see July 2015 statement from Veteran).

If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.

2. After completing the above development, schedule the Veteran for a VA examination with an examiner other than the examiner who performed the April 2014 VA examination and subsequent addendum.  The entire claims file and a copy of this Remand should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked specifically to respond to the following questions:

(a) Is it at least as likely as not that any right knee disorder, to include degenerative joint disease (DJD) with instability, had its clinical onset during active service or is related to any in-service disease, event, or injury? 

(b) Is it at least as likely as not that any right knee disorder, to include DJD with instability, was (1) caused or (2) aggravated (worsened beyond the natural progression) by the service-connected internal derangement of the left knee with osteoarthritis?

In offering the requested opinions, the reviewing clinician should consider and accept as true the Veteran's account of experiencing right knee pain in service and of being told by a clinician at that time that "[e]ventually [the] right knee is going to be affected by taking the weight off" the left lower extremity.  April 2013 Board Hearing Tr. at 11.  It is noted that the Veteran is competent to attest to symptoms that are capable of lay observation, including the onset of right knee pain.

The reviewing clinician should also consider all other pertinent evidence of record, including the report of the August 2014 VA aid and attendance examination, showing that the Veteran has a current diagnosis of right knee DJD with instability.  

A comprehensive rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, this should be expressly noted and a rationale provided as to why an opinion cannot be made without resorting to speculation.  

3. After reviewing all new evidence, readjudicate the issue.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


